Exhibit 10-3 - Fourth Amendment to Credit Agreement dated December 2, 2011
 
 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of December 2,
2011, among LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the
“Borrower”), the lenders from time to time party to the Credit Agreement
referred to below (the “Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”).  Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided such terms in the Credit Agreement.
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
an Amended and Restated Credit Agreement, dated as of December 21, 2005 (as
amended, restated, modified and/or supplemented to, but not including, the date
hereof, the “Credit Agreement”);
 
WHEREAS, the Borrower intends to restructure its obligations under the Credit
Agreement pursuant to the transactions contemplated by the Support Agreement,
dated as of August 11, 2011 (including all exhibits and attachments thereto, in
each case as amended, restated, modified and/or supplemented in accordance with
its terms, the “Lee Support Agreement”), and which became effective on September
8, 2011, among the Borrower, each of its Subsidiaries other than Star
Publishing, and the Lenders party thereto from time to time; and
 
WHEREAS, in connection with the transactions contemplated in the Lee Support
Agreement, the Borrower has requested, and the Lenders have agreed, subject to
the terms and conditions of this Amendment, to amend the Credit Agreement as
provided herein;
 
NOW, THEREFORE, it is agreed:
 
SECTION 1.   Amendments to the Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order:
 
 ““Fourth Amendment” shall mean the Fourth Amendment to this Agreement, dated as
of December 2, 2011.
 
 “Fourth Amendment Effective Date” shall have the meaning provided in the Fourth
Amendment.
 
“Lee Support Agreement” shall have the meaning provided in the Fourth Amendment,
as such agreement is in effect on the Fourth Amendment Effective Date and as
thereafter amended, supplemented or otherwise modified with the prior written
consent of the Administrative Agent.”.
 

 
 

--------------------------------------------------------------------------------

 

“Pulitzer Support Agreement” shall have the meaning provided in the Fourth
Amendment, as such agreement is in effect on the Fourth Amendment Effective Date
and as thereafter amended, supplemented or otherwise modified with the prior
written consent of the Administrative Agent.”.
 
(b)   Section 9.19(a) of the Credit Agreement is hereby amended by inserting the
following text prior to the period at the end thereof:
 
“provided, however, that notwithstanding anything to the contrary in this
Agreement, $2,692,000 of cash that the Borrower received from Pulitzer on or
about November 9, 2011 pursuant to this Section 9.19(a) (with respect to the
fiscal quarter of Pulitzer ending closest to September 30, 2011) shall be
returned to Pulitzer no later than one Business Day following the effective date
of the Pulitzer Support Agreement.”.
 
(c)   Section 10.05(ii) of the Credit Agreement is hereby amended by inserting
the following text prior to the semicolon at the end thereof:
 
“, or, at any time while each of the Lee Support Agreement and the Pulitzer
Support Agreement continues to be in effect, $15,000,000 for any period of five
consecutive Business Days, provided, however, that if either the Lee Support
Agreement or the Pulitzer Support Agreement ceases to be effective, or otherwise
terminates, the Borrower shall immediately apply to the repayment of any
outstanding Revolving Loans or Swingline Loans any Unrestricted Cash and Cash
Equivalents of the Borrower and its Subsidiaries (excluding Excluded Domestic
Subsidiaries) on the date of such termination that is in excess of $10,000,000”.
 
(d)   Section 10.05(viii) of the Credit Agreement is hereby amended by deleting
clause (y) appearing in such Section and replacing it with the following text in
lieu thereof:
 
“(y) no Intercompany Loans shall be permitted to be made by the Borrower and the
Qualified Wholly-Owned Domestic Subsidiaries to Wholly-Owned Domestic
Subsidiaries that are not Qualified Wholly-Owned Domestic Subsidiaries at any
time on or after October 15, 2008, except that on and after the Fourth Amendment
Effective Date while each of the Lee Support Agreement and the Pulitzer Support
Agreement continues to be in effect, Intercompany Loans in an amount not to
exceed the difference between (A) $5,000,000 minus (B) the aggregate amount of
payments made by the Borrower during such period in respect of Intercompany
Loans pursuant to Section 10.06(vii) below shall be permitted by the Borrower
and the Qualified Wholly-Owned Domestic Subsidiaries to Wholly-Owned Domestic
Subsidiaries that are not Qualified Wholly-Owned Domestic Subsidiaries with the
prior written consent of the Administrative Agent (not to be unreasonably
withheld)”; and
 
(e)   Section 10.06 of the Credit Agreement is hereby amended by (i) deleting
the word “and” after the semicolon at the end of clause (v) appearing in such
Section, (ii)
 
-2-

 
 

--------------------------------------------------------------------------------

 

replacing the period at the end of clause (vi) appearing in such Section with
the text “; and” and (iii) inserting the following new clause (vii) in
appropriate numeric order therein:
 
“(vii) on and after the Fourth Amendment Effective Date while each of the Lee
Support Agreement and the Pulitzer Support Agreement continues to be in effect,
a payment, in an amount not to exceed the difference between (A) $5,000,000
minus (B) the aggregate amount of the Intercompany Loans made by the Borrower
and the Qualified Wholly-Owned Domestic Subsidiaries to Wholly-Owned Domestic
Subsidiaries that are not Qualified Wholly-Owned Domestic Subsidiaries pursuant
to Section 10.05(viii) above, by the Borrower to Pulitzer in respect of the
Intercompany Loans outstanding with the prior written consent of the
Administrative Agent (not to be unreasonably withheld);”.
 
(f)   Section 10.10(iv) of the Credit Agreement is hereby amended by deleting
clause (v) appearing in the proviso to such Section and replacing it with the
following text in lieu thereof:
 
“(v) any Wholly-Owned Subsidiary that is not a Qualified Wholly-Owned Subsidiary
may make voluntary principal repayments on the PD LLC Notes on or after the
Fourth Amendment Effective Date from (i) cash generated by such Wholly-Owned
Subsidiaries in an amount not to exceed $5,000,000 in the aggregate, (ii) all
funds currently on deposit in the Restricted Cash Reserve Account, the Asset
Sale Proceeds Account and the Excess Cash Flow Reserve Account (each as defined
in the PD LLC Notes Documents), and (iii) at any time while each of the Lee
Support Agreement and the Pulitzer Support Agreement continues to be in effect,
funds received from the Borrower (excluding $2,692,000 of cash that the Borrower
is required to return to Pulitzer under Section 9.19(a)) or any Qualified
Wholly-Owned Domestic Subsidiary to the extent permitted under clause (y) of the
proviso in Section 10.05(viii) or Section 10.06(vii)”.
 
SECTION 2.   Miscellaneous Provisions.
 
(a)  In order to induce the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants that (i) no Default or Event of Default exists as
of the Fourth Amendment Effective Date, both immediately before and immediately
after giving effect to this Amendment on such date, and (ii) all of the
representations and warranties contained in the Credit Agree­ment and in the
other Credit Documents are true and correct in all material respects on the
Fourth Amendment Effective Date, both immediately before and immediately after
giving effect to this Amendment on such date, with the same effect as though
such representations and warranties had been made on and as of the Fourth
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).
 
(b)  The Credit Parties acknowledge and agree that the Credit Agreement (as
modified hereby) and each other Credit Document, and all Obligations and Liens
thereunder, are valid and enforceable against the Credit Parties in every
respect and all of the terms and
 
 
-3-


 
 

--------------------------------------------------------------------------------

 

conditions thereof are legally binding upon the Credit Parties, in each case all
without offset, counterclaims or defenses of any kind.
 
(c)  In further consideration of the Lenders’ execution of this Amendment, each
Credit Party unconditionally and irrevocably acquits and fully forever releases
and discharges each Lender, each Issuing Lender, the Administrative Agent, the
Collateral Agent and all affiliates, partners, subsidiaries, officers,
employees, agents, attorneys, principals, directors and shareholders of such
Persons, and their respective heirs, legal representatives, successors and
assigns (collectively, the “Releasees”) from any and all claims, demands, causes
of action, obligations, remedies, suits, damages and liabilities of any nature
whatsoever, whether now known, suspected or claimed, whether arising under
common law, in equity or under statute, which such Credit Party ever had or now
has against any of the Releasees and which may have arisen at any time prior to
the Fourth Amendment Effective Date and which were in any manner related to this
Amendment, the Lee Support Agreement, the Credit Agreement, any other Credit
Document or related documents, instruments or agreements or the enforcement or
attempted or threatened enforcement by any of the Releasees of any of their
respective rights, remedies or recourse related thereto (collectively, the
“Released Claims”).  Each Credit Party covenants and agrees never to commence,
voluntarily aid in any way, prosecute or cause to be commenced or prosecuted
against any of the Releasees any action or other proceeding based upon any of
the Released Claims.
 
(d)  This Amendment is limited as specified and shall not constitute a
modifi­cation, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
 
(e)  This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.  A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.
 
(f)  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  EACH OF THE
PARTIES TO THIS AMENDMENT HEREBY IRREVO­CABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AMENDMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
 
(g)  This Amendment shall become effective on the date (the “Fourth Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:
 
             a. the Borrower, each other Credit Party and Lenders constituting
the Required Lenders shall have signed a counterpart hereof (whether the same or
different
 
-4-


 
 

--------------------------------------------------------------------------------

 

 counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to the Administrative Agent;
 
            b.  the Borrower shall have paid to the Administrative Agent and the
Lenders all fees, costs and expenses (including, without limitation, the fees
and expenses of counsel) payable to the Administrative Agent and the Lenders to
the extent then due;
 
            c.      (i)(x) no Default or Event of Default and (y) no default or
event of default under any other Indebtedness of any Credit Party, the aggregate
principal amount of which exceeds $5,000,000, exist as of the Fourth Amendment
Effective Date, both immediately before and immediately after giving effect to
this Amendment on such date, and (ii) all of the representations and warranties
contained in the Credit Agree­ment and in the other Credit Documents are true
and correct in all material respects on the Fourth Amendment Effective Date,
both immediately before and immediately after giving effect to this Amendment on
such date, with the same effect as though such representations and warranties
had been made on and as of the Fourth Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date);
 
            d.  Pulitzer and its Subsidiaries shall have entered into a support
agreement, in form and substance satisfactory to the Administrative Agent, with
the holders of the PD LLC Notes holding, in the aggregate, (x) more than 50% in
number of funded claims under the PD LLC Notes Documents and (y) no less than 66
2/3% of the aggregate outstanding principal amount of the PD LLC Notes (the
“Pulitzer Support Agreement”), and such Pulitzer Support Agreement shall have
become effective pursuant to the terms thereof; and
 
            e.  unless otherwise waived by the Administrative Agent, the
Borrower shall have received a fully executed commitment letter, in form and
substance satisfactory to the Administrative Agent, in respect of the Revolving
Credit Facility (as defined in the Lee Support Agreement);
 
 (h)         The execution and delivery of this Amendment by any Lender shall be
binding upon each of its successors and assigns (including Assignees) and
binding in respect of all of its Revolving Loan Commitments and Loans, including
any Revolving Loan Commitments or Loans acquired subsequent to its execution and
delivery hereof and prior to the effectiveness hereof.
 
From and after the Fourth Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified hereby. All
references in the Credit Agreement and each other Credit Documents to the Credit
Documents shall be deemed to include this Amendment.
 
*        *        *
 
 
-5-

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
 
 





   
LEE ENTERPRISES, INCORPORATED
     as Borrower
 
   
[cschmidt.jpg]
     
By:
 
Name:
Carl G. Schmidt
 
Title:
Vice President, Chief Financial  Officer
   and Treasurer

 
 

 

    DEUTSCHE BANK TRUST COMPANY    
AMERICAS,
Individually and as Administrative Agent
 
 
 [deutschebnk.jpg]
 

 
 



















Signature Page to Fourth Amendment



 
 

--------------------------------------------------------------------------------

 

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Amendment, hereby consents
to the enter­ing into of the Amendment and agrees to all of the provisions
thereof, and confirms and agrees that notwithstanding the effectiveness of the
Fourth Amendment, each Security Document to which such Person is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, in each case as amended by the Fourth Amendment.
 
THE FOREGOING CONSENT BY EACH SUBSIDIARY GUARANTOR SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
 

 
JOURNAL-STAR PRINTING CO.
ACCUDATA, INC.
K. FALLS BASIN PUBLISHING, INC.
LEE CONSOLIDATED HOLDINGS CO.
LEE PUBLICATIONS, INC.
LEE PROCUREMENT SOLUTIONS CO.
SIOUX CITY NEWSPAPERS, INC.
[dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
INN PARTNERS, L.C.,
 
By: ACCUDATA, INC., Managing
      Member
[dwaterman.jpg]
By: _______________________________
Name:  C. D. Waterman III
Title:  Secretary
 
   

 
 
 

 


Signature Page to Fourth Amendment

